The following opinion was delivered at the general term.
By the Court, J. F. Barnard, J.
There is no ground for the objection, that the owners of buildings taken are only allowed damages for the removal of the buildings. The report expressly assesses the damages for “ buildings taken.”
There is also an objection, that one of the commissioners was a trustee for infant children who owned a small piece of the land taken, and for which damages were assessed. I think . this objection not good. The commissioner had no interest in the question of damages; he could as well act in the assessment of these damages, as town and city assessors who assess their own relatives’ property. Any other rule would be impossible in the internal management of cities and towns, where many of the questions are such as affect the private interest of a large number of the people.
The assessment should be confirmed.
Brown, Lott and J. F. Barnard Justices.]